DETAILED ACTION
Claim Objections
Claims 1 and 8 are objected to because of the following informalities.  In claims 1 and 8, “fist” should be - - first - - to correct a minor typographical error. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 8, the recitation “the second end of the clamp lever includes a curved surface facing the curved surface of the second end of the guide body” renders the claim vague and indefinite because it is unclear which curved surface of the second end of the guide body is being referred to in the claim. 
In claims 1 and 8, the recitation “the aperture having an entry opening with a width that decreases toward the aperture” renders the claims vague and indefinite because it is unclear what specific structural relationship is being claimed.  An aperture lacks structure, rather it is defined by surrounding structure.  Applicant’s disclosure (Fig. 7) shows an entry opening 334 in clamp 324 with a width that decreases toward aperture 332 defined inside the clamp.
Appropriate correction is required. 

Response to Arguments
Applicant's arguments filed on January 15, 2021 have been fully considered.  New grounds of rejection have been made in this Office Action.  A patentability determination with respect to the claims cannot be made until the rejections under 35 U.S.C. 112(b) are overcome. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





March 19, 2020

/Anu Ramana/Primary Examiner, Art Unit 3775